Citation Nr: 0911745	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  08-17 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for an asbestos related 
pleural disease, to include asbestosis.

2. Entitlement to service connection for an enlarged heart, 
to include as secondary to an asbestos related pleural 
disease.


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Friend


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1951 to March 1955.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2007 
rating decision of the Philadelphia RO.  In January 2009, the 
Veteran appeared before the undersigned at a Travel Board 
hearing at the RO.  A transcript of this hearing is of 
record.  At the hearing, the Veteran submitted additional 
evidence with a waiver of RO initial consideration of such 
evidence.

Although the RO reopened the asbestos related pleural disease 
claim in the September 2007 rating decision, the question of 
whether new and material evidence has been received to reopen 
such claim must be addressed in the first instance by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end; hence, what the RO may have determined in 
this regard is irrelevant.  Jackson, 265 F.3d at 1369; 
Barnett, 83 F.3d at 1383.  The Board has characterized the 
claim accordingly.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matters of service connection for asbestos related 
pleural disease based on de novo review and service 
connection for an enlarged heart are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action on his part is 
required.


FINDINGS OF FACT

1. A final rating decision in August 2001 denied service 
connection for an asbestos related pleural disorder 
essentially on the basis that the Veteran did not have a 
current diagnosis of such a disability.
2. Evidence received since the August 2001 rating decision 
became final tends to show that the Veteran has asbestosis 
and may have been exposed to asbestos during service, relates 
to unestablished facts necessary to substantiate the claim 
seeking service connection for an asbestos related pleural 
disease, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the August 2001 rating decision is 
new and material and the claim of service connection for an 
asbestos related pleural disease may be reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the portion of the claim being addressed, there is no 
reason to belabor the impact of the VCAA on this matter, 
since any error in notice content or timing is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

As noted above, the appellant's claim of service connection 
for an asbestos related disease was denied in August 2001.  
He initiated an appeal of that decision, but did not timely 
submit a VA Form 9, Substantive Appeal, after the RO issued a 
statement of the case (SOC) in November 2002.  Accordingly, 
the August 2001 decision became final.  38 U.S.C.A. § 7105.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the term "factual basis" is defined as the claimant's 
underlying disease or injury, rather than as symptoms of that 
disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. 
Cir. 2008).  Claims based on distinctly diagnosed diseases or 
injuries must be considered as separate and distinct claims.  
Id. at 1337. The Board notes that the claim previously denied 
and the current claim to reopen are based on the same factual 
basis as they have involved asbestos related pleural 
diseases, including asbestosis.  Id. at 1335, 1337.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in January 2007), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

New and material evidence received prior to the expiration of 
the appeal period will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(b).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim. If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record prior to when the August 2001 rating 
decision became final included service personnel records 
showing the Veteran's military occupational specialty (MOS) 
was Ship's Serviceman.  Statements from the Veteran indicated 
that as part of this MOS he was required to work in the 
laundry services and that he worked with clothes that 
contained asbestos fibers which would get into the air.  He 
also indicated that the pipes in the room where the laundry 
facility was located were covered with asbestos and that the 
steam from the laundry would crack the pipes and allow 
asbestos to get into the air.  

October 2000 to January 2001 private treatment records reveal 
very minimal pleural thickening without calcification.  These 
records note that the Veteran smoked one to two packs a day 
from 1951 to 1970.  The Veteran reported working after 
service as a ship fitter at the New York Shipyard and at 
Piasecki Helicopter.  He did not believe his work at the New 
York Shipyard exposed him to asbestos because he built the 
bottom sides of the ships prior to them being fitted or 
insulated.  

On December 2000 VA examination, the Veteran reported 
experiencing shortness of breath.  The examiner reviewed 
private treatment records showing minimal pleural thickening, 
but noted that the specialists had not interpreted the 
findings to show an asbestos related disorder.  He noted low 
pulmonary function test results, but indicated that 
asbestosis did not appear to be a reason for such results.  
The diagnosis was history of asbestos exposure without any 
present evidence for asbestos related pulmonary disorder.   

In his September 2001 notice of disagreement with the August 
2001 rating decision, the Veteran reported that his MOS also 
required him to work as a cobbler and that when he was 
repairing rubber heels the dust particles would be all over 
his body and would get in the air.  He was not provided with 
a mask to wear when performing these duties.

May 2002 private chest x-ray results reveal no active 
infiltrate, pleural effusion or pneumothorax and no acute 
disease process.  June 2002 pulmonary function test results 
indicate that asbestosis needed to be ruled out.  

Evidence added to the record since the August 2001 rating 
decision became final includes November 2006 to April 2007 
private treatment records from Dr. K. R. L. that show 
diagnosis of and treatment for asbestosis and interstitial 
lung disease.  April 2007 letters from Dr. K. R. L. indicate 
the Veteran reported being exposed to asbestos when he was 
working at the Brooklyn naval shipyard and during employment 
at a local refinery.

An article from Mesothelioma.com notes that Navy Veterans who 
worked below deck on naval warships worked in tight quarters 
with dangerously high levels of asbestos dust lingering in 
the air.  This article also notes that Navy Veterans and 
shipyard workers carried the asbestos dust and fibers home on 
their clothing.  

At the January 2009 hearing, the Veteran and his friend 
testified that the Veteran worked as a ship fitter after 
service for two years and then worked at Boeing for the 
remainder of his career as first a sheet metal worker and 
then in the planning department.  

At the time of the August 2001 rating decision, the evidence 
did not show the Veteran had a disability that may have been 
related to asbestos exposure.  The evidence received since 
August 2001 is new in that it was not previously of record.  
It is material in that it shows the Veteran has a current 
diagnosis of asbestosis.  Hence, it specifically relates to 
an unestablished fact necessary to substantiate the claim for 
service connection.  The evidence also provides more 
information regarding the Veteran's exposure to asbestos 
during service and raises a reasonable possibility of 
substantiating the claim.  Since the evidence is both new and 
material, the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for an 
asbestos related pleural disease is granted.


REMAND

The record remains unclear regarding whether the Veteran had 
occupational exposure to asbestos after his discharge from 
service.  At the January 2009 hearing and in other statements 
of record he testified that his post-service employment did 
not involve exposure to asbestos.  However, other private 
treatment records, particularly April 2007 letters from Dr. 
K. R. L., indicate he reported having post-service exposure 
to asbestos in his employment at the Brooklyn shipyard and at 
an oil refinery.  Hence, the nature of the Veteran's post-
service employment remains unclear and further development is 
required to determine whether any employment involved 
exposure to asbestos.

The Veteran has not been afforded a VA examination to assess 
the etiology of his asbestos related pleural disease.  Under 
38 C.F.R. § 3.159(c)(4), a VA medical examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, there is a current medical 
diagnosis of asbestosis and interstitial lung disease and 
evidence of some exposure to asbestos in service, but there 
is insufficient evidence to determine whether the asbestos 
related pleural disease is related to exposure to asbestos 
during service or subsequent to service.  Consequently, a VA 
examination to obtain a medical opinion is indicated.

The Board notes that the Veteran has alleged that his 
enlarged heart is secondary to his asbestos related pleural 
disorder.  As a grant or denial of service connection for an 
asbestos related pleural disorder has bearing on the 
appellant's claim seeking secondary service connection for an 
enlarged heart, these issues are inextricably intertwined.  
Consequently, consideration of the claim must be deferred 
pending a final decision on the claim seeking service 
connection for an asbestos related pleural disorder.  In the 
event service connection for an asbestos related pleural 
disorder is granted, an opinion would be required to 
determine whether his enlarged heart was caused or aggravated 
by his asbestos related pleural disorder.  For purposes of 
attempting to prevent the potential need for the Veteran to 
appear for a second examination, this question should also be 
addressed by the VA examiner.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should arrange for development 
to determine the extent of any post-
service asbestos exposure the Veteran may 
have had.  Such development should 
include, with help from the Veteran as 
necessary, contacting the Veteran's post-
service employers, including, but not 
necessarily limited to, the Brooklyn 
shipyard and Boeing.

2.	The RO should then schedule the Veteran 
for a pulmonary examination to determine 
the etiology of his asbestos related 
pleural disease.  The examiner must review 
the Veteran's claims file in conjunction 
with the examination.  The examiner must 
explain the rationale for all opinions 
provided.  The examiner should express an 
opinion on the following questions:

A)	Is it at least as likely as not that 
the Veteran's asbestos related pleural 
disorder is related to the Veteran's 
exposure to asbestos in service or is 
otherwise related to service.  If the 
evidence shows the Veteran had exposure to 
asbestos in his post-service employment, 
the examiner should comment on any effect 
of this exposure.  

B) If the conclusion is that the asbestos 
related pleural disorder is at least as 
likely as not related to the Veteran's 
service, then the examiner must also opine 
whether it is at least as likely as not (a 
50% or greater probability) that the 
Veteran's enlarged heart was either caused 
or aggravated by (increased in severity 
due to) the Veteran's asbestos related 
pleural disorder.  If the opinion is that 
the Veteran's asbestos related pleural 
disorder aggravated an enlarged heart, the 
examiner should specify, so far as 
possible, the degree of disability 
(pathology/impairment) resulting from such 
aggravation. 

3.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the Veteran the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


